     Case 3:20-cv-00963-GPC-AGS Document 21 Filed 07/17/20 PageID.615 Page 1 of 4




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    CRISTIAN GUTIERREZ VENTURA,                       Case No.: 3:20-cv-00963-GPC-AGS
12                                    Petitioner,
                                                        ORDER DENYING PETITIONER’S
13    v.                                                MOTION FOR APPOINTMENT OF
                                                        COUNSEL AND GRANTING
14    GREGORY J. ARCHAMBEAULT, San
                                                        PETITIONER EXTENSION OF
      Diego Field Office Director, Immigration
15                                                      TIME TO FILE A REPLY
      and Customs Enforcement, et. al.,
                                                        [ECF No. 20.]
16
17                                 Respondents.
18
           Petitioner Cristian Gutierrez Ventura (“Petitioner”), a detainee, proceeding pro se
19
20   and in forma pauperis, in the custody of the U.S. Immigration and Customs Enforcement
21   (“ICE”), filed a motion for appointment of counsel under 18 U.S.C. § 3006A. (Dkt. No.
22
     20.) On May 22, 2020, Petitioner filed a Petition for Writ of Habeas Corpus under 22
23
24   U.S.C. § 2241 requesting immediate release from the Imperial Regional Detention
25
                                                    1
26                                                                          3:20-cv-00963-GPC-AGS

27
28
     Case 3:20-cv-00963-GPC-AGS Document 21 Filed 07/17/20 PageID.616 Page 2 of 4




 1   Facility “due to the urgent threat to his life posed by COVID-19.” (Dkt. No. 1.) He filed
 2
     an Amended Petition on May 26, 2020. (Dkt. No. 4.) Respondents filed a Return to
 3
     Petition and supplemental documents. (Dkt. Nos. 10, 15, 16, 18.) No reply was filed by
 4
 5   Petitioner; instead on July 3, 2020 1, Petitioner filed a motion for appointment of counsel.
 6
     Based on the reasoning below, the Court DENIES Petitioner’s motion for appointment of
 7
     counsel but grants Petitioner an extension of time to file a reply.
 8
 9                                                  Analysis
10
            Petitioner argues that he should be appointed counsel due to the complex nature of
11
     the case and likelihood of success on the merits. He notes that when Respondents sought
12
13   an extension of time to file additional documents, they even argued they needed
14
     additional time due to the “complex nature of the matters.” Moreover, he argues that
15
     appointment of counsel is necessary because discovery is imperative and an evidentiary
16
17   hearing may be necessary.
18
            There is no constitutional right to appointment of counsel in federal habeas
19
     proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Chaney v. Lewis, 801
20
21
22
23
     1
       On June 4, 2002, Petitioner was serving a 30-day disciplinary segregation to “A-Unit” in a single-
24
     occupancy closed cell due to a disciplinary report that he was in possession of detainee manufactured
25   alcohol and would be released on July 3, 2020. (Dkt. No. 15, Marrero Decl. ¶ 117.)
                                                        2
26                                                                                     3:20-cv-00963-GPC-AGS

27
28
     Case 3:20-cv-00963-GPC-AGS Document 21 Filed 07/17/20 PageID.617 Page 3 of 4




 1   F.2d 1191, 1196 (9th Cir. 1986) (“Indigent state prisoners applying for habeas corpus
 2
     relief are not entitled to appointed counsel unless the circumstances of a particular case
 3
     indicate that appointed counsel is necessary to prevent due process violations.”).
 4
 5   However, appointment of counsel for a § 2241 habeas petitioner is appropriate for
 6
     financially eligible petitioners when “the court determines that the interests of justice so
 7
     require.” 18 U.S.C. § 3006A(a)(2)(B). Appointment of counsel is required when the
 8
 9   court conducts an evidentiary hearing on the petition. Terrovona v. Kincheloe, 912 F.2d
10
     1176, 1881 (9th Cir. 1990).
11
           Here, Petitioner has competently represented himself and filed a 38-page petition
12
13   that includes a thorough and detailed statement of fact and supporting law concerning his
14
     claim for habeas relief. The instant motion for appointment of counsel further
15
     demonstrates Petitioner’s ability to present legal and factual arguments to support his
16
17   position. His circumstance does not indicate that appointment of counsel is necessary to
18
     avoid due process violations. See Dunsmore v. Paramo, No. 13cv1193-GPC-PCL, 2013
19
     WL 5738774 (S.D. Cal. Oct. 22, 2013) (denying appointment of counsel to a pro se
20
21   litigant who had a “good grasp of the basis of his claims, and [was] able to articulate
22
     them in light of the relative complexity of the legal issues involved”).
23
24
25
                                                   3
26                                                                              3:20-cv-00963-GPC-AGS

27
28
     Case 3:20-cv-00963-GPC-AGS Document 21 Filed 07/17/20 PageID.618 Page 4 of 4




 1         As to discovery, Respondents have provided the relevant medical records
 2
     concerning Petitioner’s condition and documents concerning the IRDF’s efforts to protect
 3
     its detainees from Covid-19 exposure and infection. Petitioner has not indicated what
 4
 5   additional discovery would be necessary to resolve the issue in his petition. Moreover,
 6
     Petitioner argues that an evidentiary hearing may be necessary. At this stage, it is not
 7
     clear whether an evidentiary hearing is necessary and therefore, appointment of counsel
 8
 9   is not warranted. In the event the Court reviews the record and determines an evidentiary
10
     hearing is necessary, the Court will appoint counsel; however, at this time, the Court
11
     DENIES Petitioner’s motion for appointment of counsel.
12
13                                          Conclusion
14
           Based on the above, the Court DENIES Petitioner’s motion for appointment of
15
     counsel. In light of his request, the Court GRANTS Petitioner leave to file a reply on or
16
17   before August 7, 2020.
18
           IT IS SO ORDERED.
19
     Dated: July 17, 2020
20
21
22
23
24
25
                                                  4
26                                                                           3:20-cv-00963-GPC-AGS

27
28
